Citation Nr: 0619521	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-30 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had recognized guerrilla service and service with 
the Philippine Regular Army from June 1944 to September 1945.  
He died on April [redacted], 2000.  The appellant is his widow.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision and a 
March 2004 statement of the case issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The Board REMANDS the claims of entitlement to nonservice-
connected death pension benefits and entitlement to accrued 
benefits to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  VA provided the appellant adequate notice and assistance 
with regard to the claim being decided.

2.  The veteran died in April 2000 of cardio-respiratory 
arrest probably secondary to myocardial infarction.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  A service-connected disability is not the principal or a 
contributory cause of the veteran's death.  


CONCLUSION OF LAW

The veteran's death was not due to a service-connected 
disability.  38 U.S.C.A. 
§§ 1310, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to the 
claim being deciding.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the claim 
for service connection for the cause of the veteran's death, 
VA strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
appellant in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
or her service connection claim, it will then assign such an 
award a disability rating and an effective date.  Id. at 486.

In this case, the RO provided the appellant VCAA notice on 
her claim for service connection for the cause of the 
veteran's death by letter dated June 2003, before initially 
deciding that claim in a rating decision dated August 2003.  
The timing of such notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice letter also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  Therein, the RO acknowledged the appellant's 
claim, notified her of the evidence needed to substantiate 
that claim, identified the type of evidence that would best 
do so, informed her of VA's duty to assist and indicated that 
it was developing her claim pursuant to that duty.  As well, 
the RO identified the evidence it had received in support of 
the appellant's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the appellant in obtaining outstanding evidence 
provided she identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the appellant's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the appellant to sign the enclosed forms authorizing 
the release of the veteran's treatment records if she wished 
VA to obtain such records on her behalf.  The RO also advised 
the appellant to identify or send directly to VA all 
requested evidence.   

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  It does not include a discussion regarding 
disability ratings or effective dates.  The appellant is not 
prejudiced as a result thereof, however, as the disposition 
in this case is unfavorable.  Bernard, 4 Vet. App. at 394.  
Therefore, any question relating to the appropriate 
disability rating or effective date to be assigned a grant of 
service connection is rendered moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the appellant's claims.  U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO 
endeavored, albeit unsuccessfully, to secure and associate 
with the claims file all evidence the appellant identified as 
being pertinent to her claim, including the veteran's service 
records and post-service treatment records.  Since then, in 
written statements, the appellant has indicated that such 
records have been destroyed or are unavailable and that she 
has nothing additional to submit.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what additional evidence [s]he should submit to substantiate 
h[er] claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The appellant claims that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits on the basis that her 
spouse, the veteran, died from a disability that was related 
to his period of active service, specifically, a tropical 
disease presumed to be service connected.  

DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2002).  A veteran's death will be considered as 
having been due to such a disability when the evidence 
establishes that the disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2005).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Under 38 U.S.C.A. § 5107 (West 2002), VA shall consider all 
information and lay and medical evidence of record in a case 
before VA with respect to benefits under laws administered by 
VA, and when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

As previously indicated, the veteran in this case had active 
service from June 1944 to September 1945.  There is no 
evidence of record indicating that, during this time period, 
he complained of or received treatment for heart complaints 
or a tropical disease.  During a physical examination 
conducted in August 1945, an examiner noted, in part, no 
cardiovascular abnormalities.  In addition, in an Affidavit 
for Philippine Army Personnel dated March 1946, the veteran 
indicated that, during his period of active service, he 
incurred no wounds or illnesses. 

The evidence reflects that the veteran died in April 2000.  
According to the death certificate, the cause of his death 
was cardio-respiratory arrest probably secondary to a 
myocardial infarction.  There are no post-service medical 
records available to determine whether the veteran was 
receiving treatment for heart problems prior to his death.  
As of April 2000, service connection was not in effect for 
any disability.  

The appellant has not submitted any evidence, particularly a 
medical opinion, linking the cause of the veteran's death to 
his period of active service.  Rather, the appellant's 
assertions represent the only evidence of record establishing 
the necessary nexus in this case.  These assertions are 
insufficient to establish such a nexus as the record does not 
reflect that the appellant possesses a recognized degree of 
medical knowledge to render a competent opinion on causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions). 

Given the absence of competent medical evidence linking the 
veteran's cause of death to his service, the Board finds that 
a service-connected disability is not the principal or a 
contributory cause of the veteran's death.  Based on this 
finding, the Board concludes that the veteran's death was not 
due to a service-connected disability.  The evidence is not 
in relative equipoise; therefore, the appellant may not be 
afforded the benefit of the doubt in the resolution of her 
claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

The appellant also claims entitlement to nonservice-connected 
death pension benefits and entitlement to accrued benefits.  
Additional action is necessary before the Board decides these 
claims.  

First, in a VA Form 8 (Certification of Appeal) dated 
September 2004, the RO certified for appeal three claims, 
including the two now being remanded.  However, the record 
reflects that these two claims have not been properly 
prepared for appellate review.  The RO first decided these 
claims in a statement of the case issued in March 2004.  
Thereafter, the appellant filed a VA Form 9 (Appeal to Board 
of Veterans' Appeal) in support of the claim decided above.  
Therein, she expressed disagreement with the RO's denial of 
his claims for nonservice-connected death pension benefits 
and entitlement to accrued benefits.  To date, the RO has not 
issued a statement of the case is response.  A remand is thus 
necessary so that VA can cure this procedural defect. 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2005); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Once 
VA does so, it should return the appellant's claims for 
nonservice-connected death pension benefits and accrued 
benefits to the Board for a decision only if the appellant 
perfects her appeal of those claims in a timely manner.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that, if the claims file does not contain a notice 
of disagreement, a statement of the case and a substantive 
appeal, the Board is not required, and in fact, has no 
authority, to decide the claim).   

Second, in letters dated June 2003 and January 2004, the RO 
pro
vid
ed 
the 
app
ell
ant 
VCAA notice on the claims being remanded.  Given recent 
dec
isi
ons 
of 
the 
Cou
rt,
noted above, such notice is now considered inadequate.  VA 
sho
uld 
thu
s 
cur
e 
thi
s
procedural deficiency on remand by sending the appellant a 
mor
e 
com
pre
hen
siv
e
VCAA notice letter, which complies not only with Quartuccio 
and 
Pel
egr
ini 
II, 
but
also with Dingess/Hartman.  

This case is REMANDED for the following action:

1.  Provide the appellant VCAA notice on 
her claims for nonservice-connected death 
pension benefits and accrued benefits, 
which satisfies the requirements of the 
Court's holdings in Quartuccio, Pelegrini 
II and Dingess/Hartman.  Such notice 
should include a discussion of the type 
of evidence the appellant needs to submit 
to certify the veteran's service as 
qualifying for nonservice-connected 
pension benefits.  

2.  Furnish the appellant a statement of 
the case addressing the issues of 
entitlement to nonservice-connected death 
pension benefits and entitlement to 
accrued benefits.  Advise the appellant 
that the Board will not decide these 
claims unless she perfects her appeal.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims being remanded.  No 
action is required of the appellant unless she receives 
further notice.  She does, however, have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


